

EXECUTION COPY
 
SHARE PLEDGE AGREEMENT
 
THIS SHARE PLEDGE AGREEMENT (“Share Pledge”), dated August 1, 2011, is by the
pledgors, whose respective details are set forth in Schedule A attached hereto
(each a “Pledgor”, collectively, the “Pledgors”) in favor of Global Pharm
Holdings Group, Inc., a company duly incorporated and existing under the laws of
Delaware, the United States of America with registered address at Room
2503-2505, New World Center, No. 6009 Yitian Road, Futian District, Shenzhen
(the “Pledgee”).
 
Each of the parties listed above referred to herein individually as a “Party”
and collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, on the date hereof, Pledgors and Pledgee have entered into a Share
Purchase Agreement (the “SPA”), pursuant to which, Pledgors shall sell and
Pledgee shall purchase 100% of the entire issued shares of Pacific Asia Pharm
Investment Group Co., Limited (the “Company”) (a company duly incorporated and
validly existing under the laws of British Virgin Islands with its registered
address at Akara Building, 24 De Castro Street, Wickhams Cay I, Road Town,
Tortola, British Virgin Islands) (“Sale Shares”) subject to the terms and
conditions of the SPA.
 
WHEREAS, pursuant to the SPA, (i) Pledgee shall issue the Consideration Shares
(as defined in the SPA) to Pledgors within 90 days after the Closing Date (as
defined in the SPA) as consideration for the Sale Shares and (ii) 10% of the
Consideration Shares (“Pledged Shares”) will upon their issuance be pledged by
each Pledgor to Pledgee in the proportion set forth in Schedule A to secure
Pledgors’ covenants and undertakings set forth in Section 2.4 of the SPA.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgee and Pledgors hereby agree as follows:
 
1.           Grant of Security Interest.  To secure the performance and
observance of its covenant and undertaking in relation to the Company’s
financial performance as provided in Section 2.4 of the SPA (the “Obligation”),
each Pledgor hereby assigns, pledges, hypothecates, transfers and sets over to
Pledgee and grants to Pledgee a security interest in and lien upon
(collectively, the “Pledged Property”): (a) the Pledged Shares, together with
all cash dividends, stock dividends, interests, profits, redemptions, warrants,
subscription rights, stock, securities options, substitutions, exchanges and
other distributions on or after the Effective Date (as defined in Section 7(d)
below) distributed by Pledgee or which may thereafter be delivered to the
possession of any Pledgor or Pledgee with respect thereto, (b) Pledgors’ records
with respect to the foregoing, and (c) the proceeds of all of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Obligation Secured. The security interest, lien and other interests
granted to Pledgee pursuant to this Share Pledge shall secure the prompt
performance and observance of the Obligation.
 
3.           Representations, Warranties and Covenants.  Each Pledgor hereby,
jointly and severally, represents, warrants and covenants with and to Pledgee
the following (all of such representations, warranties and covenants being
continuing so long as the Obligation is outstanding):
 
(a)           The Pledged Shares are duly authorized, validly issued, fully paid
and non-assessable capital stock of Pledgee and are not registered, nor has any
Pledgor authorized the registration thereof, in the name of any person or entity
other than Pledgors or Pledgee.
 
(b)           The Pledged Property is directly, legally and beneficially owned
by Pledgors, free and clear of all claims, liens, pledges and encumbrances of
any kind, nature or description, except for the pledge, lien and security
interest in favor of Pledgee.
 
(c)           The Pledged Property is not subject to any restrictions relative
to the transfer thereof and each Pledgor has the right to transfer and
hypothecate the Pledged Property free and clear of any liens, encumbrances or
restrictions.
 
(d)           The Pledged Property is duly and validly pledged to Pledgee, no
consent or approval of any governmental or regulatory authority or of any
securities exchange or the like, nor any consent or approval of any other third
party, was or is necessary to the validity and enforceability of this Share
Pledge.
 
(e)           Each Pledgor authorizes Pledgee to: (i) store, deposit and
safeguard the Pledged Property, (ii) perform any and all other acts which
Pledgee in good faith deems reasonable and/or necessary for the protection and
preservation of the Pledged Property or its value of Pledgee’s security interest
therein, and (iii) pay any charges or expenses which Pledgee deems necessary in
its reasonable discretion for the foregoing purpose, but without any obligations
to do so.  Any obligation of Pledgee for reasonable care for the Pledged
Property in Pledgee’s possession shall be limited to the same degree of care
which Pledgee uses for similar property pledged to Pledgee by other persons.
 
(f)            If at any time after the Effective Date any Pledgor shall become
entitled to receive or acquire, or shall receive any stock certificate, or
option or right with respect to the stock of Pledgee (including without
limitation, any certificate representing a dividend or a distribution or
exchange of or in connection with reclassification of the Pledged Shares)
whether as an addition to, in substitution of, or in exchange for any of the
Pledged Shares or otherwise, such Pledgor hereby authorizes Pledgee to hold the
same as further security for the Obligation.
 
(g)           Each Pledgor shall not, without the prior written consent of
Pledgee, directly or indirectly, sell, assign, transfer, or otherwise dispose
of, or grant any option with respect to the Pledged Property, nor shall any
Pledgor create, incur or permit any further pledge, hypothecation, encumbrance,
lien, mortgage or security interest with respect to the Pledged Property.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)           So long as no Event of Default (as defined in Section 5 below) has
occurred and is continuing, Pledgors shall have the right to vote and exercise
all corporate rights with respect to the Pledged Shares, except as expressly
prohibited herein.
 
(i)            Pledgors shall pay all charges and assessments of any nature
against the Pledged Property or with respect thereto prior to said charges
and/or assessments being delinquent.
 
(j)            Pledgors shall immediately reimburse Pledgee on demand for any
charges, assessments or expenses paid or incurred by Pledgee in its discretion
for the protection, preservation and maintenance of the Pledged Property and the
enforcement of Pledgee’s rights hereunder, including, without limitation,
attorneys’ fees and legal expenses incurred by Pledgee in seeking to protect,
collect or enforce its rights in the Pledged Property or otherwise
hereunder.  Any such amount paid or incurred by Pledgee shall constitute part of
the Obligations secured hereby.
 
(k)           Pledgee may notify the appropriate transfer agent of the Pledged
Shares to register the security interest and pledge granted herein and honor the
rights of Pledgee with respect thereto, and each Pledgor shall provide such
information and document as may be required by Pledgee to effect such
registration.
 
(l)            Each Pledgor waives: (i) all rights to require Pledgee to proceed
against any other person, entity or collateral or to exercise any remedy, (ii)
the defense of the statute of limitations in any action upon any of the
Obligations, (iii) any right of subrogation or interest in the Obligation or
Pledged Property until the Obligation have been discharged in full in accordance
with the terms of the SPA, (iv) any rights to notice of any kind or nature
whatsoever, and (v) to the extent applicable and permissible, its rights under
Section 9-207 of the Uniform Commercial Code.  Each Pledgor agrees that the
Pledged Property, other collateral, or any other guarantor or endorser may be
released, substituted or added with respect to the Obligation, in whole or in
part, without releasing or otherwise affecting the liability of Pledgors, the
pledge and security interests granted hereunder, or this Share
Pledge.  Pledgee is entitled to all of the benefits of a secured party set forth
in Section 9-207 of the Uniform Commercial Code.
 
4.           Release of Pledged Shares. Pledgee shall, within twenty (20)
Business Days after it receives the 2011 Financial Statements (as defined in the
SPA), release or procure to be released the following amount of Pledged Shares
to Pledgors subject to the following terms:
 
(a)           all of the Pledged Shares, if the consolidated net revenue of the
Company according to the 2011 Financial Statements is no less than
RMB300,000,000;
 
(b)           50% of the Pledged Shares, if the consolidated net revenue of the
Company according to the 2011 Financial Statements is below RMB300,000,000 but
no less than RMB280,000,000; or
 
(c)           none of the Pledged Shares, if the consolidated net revenue of the
Company according to the 2011 Financial Statements is below RMB280,000,000
 
 
3

--------------------------------------------------------------------------------

 
 
In the cases of (b) and (c) above, Pledgee shall have the right to take any
action with respect to the unreleased Pledged Shares as it desires in accordance
with Section 5 and for the avoidance of doubt, Pledgors shall have no right,
entitlement or claim whatsoever with respect to such Pledged Shares.
 
5.           Rights and Remedies.  Upon the breach of the Obligation (an “Event
of Default”), in addition to all other rights and remedies of Pledgee, whether
provided under this Share Pledge, the SPA, applicable law or otherwise, Pledgee
shall have the following rights and remedies which may be exercised without
notice to, or consent by, Pledgors:
 
(a)           Pledgee, at its option, shall be empowered to cancel or redeem the
Pledged Shares and to take such actions as it deems necessary to effect such
cancellation or redemption;
 
(b)           Pledgee, at its option, shall be empowered to exercise its
continuing right to instruct any appropriate transfer agent of the Pledged
Property to register any or all of the Pledged Property in the name of Pledgee
or in the name of Pledgee's nominee and Pledgee may complete, in any manner
Pledgee may deem expedient, any and all stock powers, any assignments or other
documents heretofore or hereafter executed in blank by Pledgors and delivered to
Pledgee.  After said instruction, and without further notice, Pledgee shall have
the exclusive right to exercise all voting and corporate rights with respect to
the Pledged Property, and exercise any and all rights of conversion, redemption,
exchange, subscription or any other rights, privileges, or options pertaining to
any shares of the Pledged Shares or other Pledged Property as if Pledgee were
the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Pledged Shares or other Pledged
Property upon any merger, consolidation, reorganization, recapitalization or
other readjustment with respect thereto.  Upon the exercise of any such rights,
privileges or options by Pledgee, Pledgee shall have the right to deposit and
deliver any and all of the Pledged Shares or other Pledged Property to any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Pledgee may determine, all without liability,
except to account for property actually received by Pledgee.  However, Pledgee
shall have no duty to exercise any of the aforesaid rights, privileges or
options (all of which are exercisable in the sole discretion of Pledgee) and
shall not be responsible for any failure to do so or delay in doing so.
 
(c)           In addition to all the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable law, Pledgee shall have
the right, at any time and without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Pledgors or any other person
(all and each of which demands, advertisements and/or notices are hereby
expressly waived to the extent permitted by applicable law), to proceed
forthwith to collect, redeem, recover, receive, appropriate, realize, sell, or
otherwise dispose of and deliver the Pledged Property or any part thereof in one
or more lots at public or private sale or sales at any exchange, broker's board
or at any of Pledgee's offices or elsewhere at such prices and on such terms as
Pledgee may deem best.  The foregoing disposition(s) may be for cash or on
credit or for future delivery without assumption of any credit risk, with
Pledgee having the right to purchase all or any part of the Pledged Property so
sold at any such sale or sales, public or private, free of any right or equity
of redemption in Pledgors, which right or equity is hereby expressly waived or
released by Pledgors to the extent permitted by law.  The proceeds of any such
collection, redemption, recovery, receipt, appropriation, realization, sale or
other disposition, after deducting all costs and expenses of every kind incurred
relative thereto or incidental to the care, safekeeping or otherwise of any and
all Pledged Property or in any way relating to the rights of Pledgee hereunder,
including attorneys' fees and legal expenses, shall be applied first to the
satisfaction of the Obligation (in such order as Pledgee may elect and whether
or not due) and then to the payment of any other amounts required by applicable
law, including Section 9-615(a)(3) of the Uniform Commercial Code, with Pledgors
to be and remain liable for any deficiency.  Pledgors shall be liable to Pledgee
for the payment on demand of all such costs, expenses and any attorneys' fees
and legal expenses incurred by Pledgee.  Any such amounts shall constitute the
Obligation.  Pledgors agree that five (5) days prior written notice by Pledgee
designating the place and time of any public sale or of the time after which any
private sale or other intended disposition of any or all of the Pledged Property
is to be made, is reasonable notification of such matters
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Each Pledgor recognizes that Pledgee may be unable to effect a
public sale of all or part of the Pledged Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, as now or
hereafter in effect or in applicable Blue Sky or other state securities law, as
now or hereafter in effect, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Pledged Property for their own account for
investment and not with a view to the distribution or resale thereof.  If at the
time of any sale of the Pledged Property or any part thereof, the same shall
not, for any reason whatsoever, be effectively registered (if required) under
the Securities Act of 1933 (or other applicable state securities law), as then
in effect, Pledgee in its sole and absolute discretion is authorized to sell
such Pledged Property or such part thereof by private sale in such manner and
under such circumstances as Pledgee or its counsel may deem necessary or
advisable in order that such sale may legally be effected without
registration.  Each Pledgor agrees that private sales so made may be at prices
and other terms less favorable to the seller than if such Pledged Property were
sold at public sale, and that Pledgee has no obligation to delay the sale of any
such Pledged Property for the period of time necessary to permit the
registration of such Pledged Property for public sale under such applicable
securities laws.  Each Pledgor agrees that any private sales made under the
foregoing circumstances shall be deemed to have been in a commercially
reasonable manner.
 
(e)           All of the rights and remedies of Pledgee including, but not
limited to, the foregoing and those otherwise arising under this Share Pledge,
the SPA, the instruments comprising the Pledged Property, applicable law or
otherwise, shall be cumulative and not exclusive and shall be enforceable
alternatively, successively or concurrently as Pledgee may deem expedient.  No
failure or delay on the part of Pledgee in exercising any of its options, powers
or rights or partial or single exercise thereof, shall constitute a waiver of
such option, power or right.
 
6.           Jury Trial Waiver; Other Waivers and Consents; Governing Law.
 
(a)           The validity, interpretation and enforcement of this Share Pledge
and any dispute arising out of the relationship between the Parties, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflict of laws or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Each of Pledgors and Pledgee irrevocably consents and submits to
the non-exclusive jurisdiction of the Supreme Court of the State of New York for
New York County and the United States District Court for the Southern District
of New York, whichever Pledgee may elect, and waives any objection based on
venue or forum non conveniens with respect to any action instituted therein
arising under this Share Pledge or in any way connected with or  related or
incidental to the dealings of the Parties in respect of this Share Pledge or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters shall be heard only in
the courts described above (except that Pledgee shall have the right to bring
any action or proceeding against any Pledgor or its property in the courts of
any other jurisdiction which Pledgee deems necessary or appropriate in order to
realize on the Pledged Property or to otherwise enforce its rights against such
Pledgor or its property).
 
(c)           Each Pledgor hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by certified
mail (return receipt requested) directed to its address set forth herein and
service so made shall be deemed to be completed five (5) days after the same
shall have been so deposited in the U.S. mails, or, at Pledgee's option, by
service upon such Pledgor in any other manner provided under the rules of any
such courts.  Within thirty (30) days after such service, Pledgors shall appear
in answer to such process, failing which Pledgors shall be deemed in default and
judgment may be entered by Pledgee against Pledgors for the amount of the claim
and other relief requested.
 
(d)           EACH OF PLEDGORS AND PLEDGEE HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
SHARE PLEDGE OR THE SPA OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF PLEDGORS AND PLEDGEE IN RESPECT OF THIS SHARE
PLEDGE OR THE SPA OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  PLEDGORS HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT PLEDGORS OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
SHARE PLEDGE WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(e)           Pledgee shall not have any liability to any Pledgor (whether in
tort, contract, equity or otherwise) for losses suffered by any Pledgor in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Share Pledge, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Pledgee, that the losses were
the result of acts or omissions constituting gross negligence or willful
misconduct.  In any such litigation, Pledgee shall be entitled to the benefit of
the rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Share Pledge.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Miscellaneous.
 
(a)           Each Pledgor agrees that at any time and from time to time upon
the written request of Pledgee, each Pledgor shall execute and deliver such
further documents, including, but not limited to, irrevocable proxies or stock
powers, in form satisfactory to Pledgee, and will take or cause to be taken such
further acts as Pledgee may request in order to effect the purposes of this
Share Pledge and perfect or continue the perfection of the security interest in
the Pledged Property granted to Pledgee hereunder.
 
(b)           Pledgee or Pledgee's nominee agent or bailee shall have no duty or
liability to protect or preserve any rights pertaining thereto and shall be
relieved of all responsibility for the Pledged Property upon surrendering it to
Pledgors or foreclosure with respect thereto.
 
(c)           Any notice required or permitted pursuant to this Share Pledge
shall be given in writing and shall be given either personally or by sending it
by next-day or second-day courier service, fax, electronic mail or similar means
to the address as shown below the signature of such Party on the signature page
of this Share Pledge (or at such other address as such Party may designate by
fifteen (15) days’ advance written notice to the other Parties to this Share
Pledge given in accordance with this Section 7(c)).  Where a notice is sent by
next-day or second-day courier service, service of the notice shall be deemed to
be effected by properly addressing, pre-paying and sending by next-day or
second-day service through an internationally-recognized courier a letter
containing the notice, with a confirmation of delivery, and to have been
effected at the expiration of two (2) days after the letter containing the same
is sent as aforesaid. Where a notice is sent by fax or electronic mail, service
of the notice shall be deemed to be effected by properly addressing, and sending
such notice through a transmitting organization, with a written confirmation of
delivery, and to have been effected on the day the same is sent as aforesaid.
 
(d)           This Share Pledge shall become effective on the Closing Date (the
“Effective Date”).
 
(e)           All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural.  All references to Pledgor and
Pledgee pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns.  The
words "hereof," "herein," "hereunder," "this Share Pledge" and words of similar
import when used in this Share Pledge shall refer to this Share Pledge as a
whole and not any particular provision of this Share Pledge and as this Share
Pledge now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.  An Event of Default shall exist or continue or
be continuing until such Event of Default is waived in accordance with Section
7(j) hereof.  All references to the term "Person" or "person" wherever used
herein shall mean any individual, sole proprietorship, partnership, corporation
(including, without limitation, any corporation which elects subchapter S status
under the Internal Revenue Code of 1986, as amended), limited liability company,
limited liability partnership, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           In the event of any direct conflict between a provision of this
Share Pledge and a provision of the SPA with respect to the identical subject
matter, the provision of the SPA with respect thereto shall control.
 
(g)           Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the SPA.
 
(h)           This Share Pledge shall be binding upon Pledgors and their
respective successors and assigns and inure to the benefit of and be enforceable
by Pledgee and its successors and assigns.
 
(i)           If any provision of this Share Pledge is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Share Pledge as a whole, but this Share Pledge shall be construed as though it
did not contain the particular provision held to be invalid or unenforceable and
the rights and obligations of the Parties shall be construed and enforced only
to such extent as shall be permitted by applicable law.
 
(j)           Neither this Share Pledge nor any provision hereof shall be
amended, modified, waived or discharged orally or by course of conduct, but only
by a written agreement signed by an authorized officer of Pledgee.  Pledgee
shall not, by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of their rights, powers and/or remedies unless such
waiver shall be in writing and signed by an authorized officer of Pledgee.   A
waiver by Pledgee of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy
which Pledgee would otherwise have on any future occasion, whether similar in
kind or otherwise.
 
(k)           Delivery of an executed counterpart of this Share Pledge by
telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Share Pledge.  Any Party delivering an executed counterpart of this Share Pledge
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Share Pledge.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGEE:
GLOBAL PHARM HOLDINGS GROUP, INC.
     
By:
/s/ Yin Yun Lu  
Name: YIN Yun Lu
 
Capacity: President / CEO
 
Address: Room 2503-2505, New World Center, No. 6009 Yitian Road, Futian
District, Shenzhen, China
 
Fax: (86-755) 83039671
 
Attn: YIN Yun Lu


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
CHU Zhan Jun
     
By:
/s/ Chu Zhan Jun  
Name: CHU Zhan Jun
 
Address: RM 102, No. 4 Unit, No. 1 Jia Fu Ming Du Building, Chujing Road, Gan
Jin Zi District, Dalian City, Liaoning Province, China


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
LIANG Hai Yan
     
By:
/s/ Liang Hai Yan  
Name: LIANG Hai Yan
 
Address: 20 Broad St 7th Fl, New York, NY 10005, the United States of America


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
HIP Lai Ling
     
By:
/s/ Hip Lai Ling  
Name: HIP Lai Ling
 
Address: Flat D 25/F, Block 2, Nerine Cove, Tuen Mun, Territories, Hong Kong


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
Jack Rosen
     
By:
/s/ Jack Rosen  
Name: Jack Rosen
 
Address: 18 East 85th Street, New York, NY 10028, the United States of America


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
JIANG Li Hua
     
By:
/s/ Jian Li Hua  
Name: JIANG Li Hua
 
Address: 14 Team, Hongshenwei, Tuanjie Street, Jiu Tai City, Jilin Province,
China


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
LI Ling Yun
     
By:
/s/ Li Ling Yun  
Name: LI Ling Yun
 
Address: Room 401, Block 13, 3 District, Kaao Road, South National Olympic Park,
Hanxi Avenue, Zhongcun Town, Panyu District, Guangzhou City, China


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
Creative Capital Investment Group Co., Ltd.
     
By:
/s/ Liu Chuang  
Name: LIU Chuang
 
Capacity: Director
 
Address: Akara Building, 24 De Castro Street, Wickhams Cay I, Road Town,
Tortola, British Virgin Islands
 
Fax: 1-284-494-7455
 
Attn: LIU Chuang


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Share Pledge on the date
first written above.
 
PLEDGOR:
Value-Added Capital Investment Group Co., Ltd
     
By:
/s/ Bi Yan Wei  
Name: BI Yan Wei
 
Capacity: Director
 
Address: Akara Building, 24 De Castro Street, Wickhams Cay I, Road Town,
Tortola, British Virgin Islands
 
Fax: 1-284-494-7450
 
Attn: BI Yan Wei


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
LIST OF PLEDGORS
 
Pledgors
 
% of Pledged Shares to be pledged to Pledgee
     
CHU Zhan Jun
 
15%
     
LIANG Hai Yan
 
14.88%
     
HIP Lai Ling
 
0.60%
     
Jack Rosen
 
0.24%
     
JIANG Li Hua
 
16%
     
LI Ling Yun
 
16.28%
     
Creative Capital Investment Group Co., Ltd
 
19%
     
Value-Added Capital Investment Group Co., Ltd
 
18%

 
 
 

--------------------------------------------------------------------------------

 

 